Citation Nr: 1545036	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-47 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran indicated his desire to withdraw his appeal for an initial compensable rating for pseudofolliculitis barbae at his August 2015 videoconference hearing.

2.  The probative evidence does not show that the Veteran's sleep disorder is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal on the issue of an initial compensable rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for establishing entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2015).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2009 VCAA letter was sent prior to the rating decision in November 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  

In March 2013, VA provided the Veteran with a sleep apnea Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing whether sleep apnea had its onset during or was caused by active service.   The sleep apnea DBQ, and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, reviewed the Veteran's prior sleep studies, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in August 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Pseudofolliculitis Barbae

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative 38 C.F.R. § 20.204.

In November 2010, the Veteran submitted a substantive appeal perfecting his appeal to include the issue of an initial compensable rating for pseudofolliculitis barbae, as identified in the October 2010 Statement of the Case (SOC). 

During his August 2015 hearing before the Board, the Veteran expressed his desire to withdraw his pending claim of an initial compensable rating for pseudofolliculitis barbae. The undersigned began the hearing by stating that such issue had been withdrawn, and the Veteran and his representative assented, thereby clearly stating on the record the Veteran's intention to withdraw the appeal of an initial compensable rating for pseudofolliculitis barbae, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn his appeal for an initial compensable rating for pseudofolliculitis barbae, there remain no allegations of errors of fact or law for appellate consideration concerning this issue. The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an initial compensable rating for pseudofolliculitis barbae is dismissed.

Sleep Apnea
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The condition of obstructive sleep apnea is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b)  for service connection based on chronic symptoms in service and continuous symptoms since service are not applicable to the Veteran's claim for sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

At the Veteran's March 2013 sleep apnea DBQ, the Veteran was diagnosed with obstructive sleep apnea, fulfilling the first element of service connection.  The Board notes that obstructive sleep apnea was the only sleep disorder diagnosed.  The Veteran contends that his sleep apnea symptoms began in-service, and continued after service.  The Veteran in his VA Form 9, received in November 2010 argued that in-service, he suffered from day-time hypersomnolence.  In statements received in April 2013, the Veteran stated that he worked as a flight mechanic and worked on the flight line.  The Veteran contended that breathing and inhaling gasoline fumes caused his sleep apnea.  The Veteran disagreed with the in-service finding that his sleep impairment was due to his shift hours.  The Veteran at his videoconference hearing testified that he suffered from hypersomnia and daytime fatigue in-service, underwent a sleep study in-service, suffered from snoring and headaches upon waking up in-service with these symptoms continuing since service.  The Veteran's service treatment records show that the Veteran suffered from hypersomnia which was noted in November 1965.  Additionally associated with the Veteran's service treatment records is a January 1986 sleep study, which notes that the Veteran slept on the job several times.  Thus, the Veteran also fulfills the second element for service connection since there is evidence of in-service sleep complaints and testing.  In review of the Veteran's service treatment records, the Board notes that the sleep study revealed that the Veteran did not suffer from sleep apnea, nor did the Veteran suffer from narcolepsy. 

Notably, however, the most probative evidence regarding whether sleep apnea, is related to the Veteran's service, is the opinion from the March 2013 VA sleep apnea DBQ.  That is, although the Board readily acknowledges that the Veteran is competent to report his in-service treatment and in-service symptoms, there is no indication that he is competent to etiologically link complaints of daytime fatigue, hypersomnia, snoring, exposure to gasoline, and headaches to his current diagnosis of sleep apnea.  The Board also acknowledges that the Veteran's girlfriend is competent to report that the Veteran snores and stops breathing in is sleep.  While snoring, daytime fatigue, hypersomnia, trouble breathing while sleeping, and complaints of headaches after waking up are capable of lay observation, obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Board notes that sleep apnea is symptomatology more than snoring and hypersomnia, and is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns, and the respiratory system and it is not capable of lay diagnosis.  Thus, the Board finds that the Veteran and his girlfriend are not competent to diagnose obstructive sleep apnea as opposed to snoring, or other sleep problems and are unable to provide the requisite nexus opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007).  Nothing in the record demonstrates that the Veteran or his girlfriend has any special training or acquired any medical expertise in evaluating sleep disorders, given the clinical testing and review that is required.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed an in-person examination, reviewed a sleep study from February 2013, the Veteran's in-service sleep study from January 1986, and the lay statements from the Veteran.  In review of the Veteran's medical history the examiner noted the Veteran's work as an aircraft mechanic, that he would fall asleep at work during active duty, and that he sought medical treatment for the condition in-service.  The examiner also noted that the Veteran's girlfriend relayed to the Veteran that he snores loudly, and stops breathing when sleeping.  The Veteran also reported that in the morning he wakes up with headaches, and throat complaints.  In review of the Veteran's symptoms the examiner noted that the Veteran suffered from persistent daytime hypersomnolence, and that his sleep apnea affects him functionally in that he gets very sleepy during the day and has trouble focusing.  The examiner ultimately concluded that the Veteran's sleep apnea was less likely than not incurred in or caused by active service.  In support of the opinion, the examiner identified that the January 1986 sleep study clearly showed that the Veteran did not have sleep apnea, and that based on the length of time from the Veteran's initial sleep complaints and his diagnosis of sleep apnea it was unlikely that the symptomatology from service is related to his current sleep apnea. 

The medical opinion provided by the July 2015 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion was well reasoned, and clearly identified prior medical records, the Veteran's MOS, and the Veteran's sleep study both in-service and post service which examined the Veteran's condition.  The examiner also discussed the Veteran's lay assertions of hypersomnia, headaches, and other sleep symptoms in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause his sleep apnea began in-service and has continued since, or in the alternative that his experience in-service led to his current sleep apnea, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Furthermore, the Board finds that the Veteran's complaint of hypersomnia is not a separate disability but a symptom of the Veteran's sleep apnea and is therefore not entitled to service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim of service connection for sleep apnea the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an initial compensable rating for pseudofolliculitis barbae is dismissed.

Entitlement to service connection for a sleep disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


